Title: To John Adams from Antoine Marie Cerisier, 26 February 1783
From: Cerisier, Antoine Marie
To: Adams, John


Monsieur
Amsterdam ce 26 Fevrier 1783

Toutes les pieces que vous m’avez fait l’amitié de m’envoyer ont paru Successivement dans le politique-Hollandais, ainsi que vous l’aurez vu Si vous perdez quelque moment à la lecture de cette feuille, à paris. J’étais trop charmé de vous montrer combien j’étais Sensible au Souvenir & à la confiance que vous daignez me continuer, pour négliger l’usage de pieces aussi intéressantes. Il m’a été jusqu’a présent impossible d’imaginer quelque expédient pour y inserer la Suite de la lettre du Dayli advertiser: mais vous ne devez en imputer le blâme & la faute qu’à vous Seul. Pourquoi avez-vous su terminer, avec une Si glorieuse rapidité, une affaire dont la difficulté du Succès étonnait d’avance les plus profonds politiques & les plus grands hommes d’Etat de ce tems? Vous aviez consacré votre gloire par l’impulsion donneé à vos concitoyens dans leur insurrection mémorable; vous l’aviez éleveé au dessus des doutes & de l’envie par la maniere dont vous l’avez Soutenue & par le plan de législation que vous leur avez donneé; mais ce dernier trait vous assure à jamais une des premieres places parmi les hommes d’Etat, bonfaiteurs du Genre-humain. Quant à moi, j’ai tombé des nuë, quand j’ai lu le Traite éntre l’Angleterre & l’Amérique: Et je vous avoue que je n’ai pu me défendre d’un mouvement d’orgueil, au Souvenir que j’avais quelque part à la confiance & à l’amitié du grand homme qui l’avait tracé & conclu. Ce Monument éternel de la gloire de votre patrie & de la vôtre a fait revenir ici bon des gens qui Se laissent aisément offusquer de préjugés. Quant à moi qui n’apprécie les choses ni par l’opinion des autres ni par les interêts particuliers, j’ai toujours eu pour vous les mêmes Sentimens qui Sont tracés ici; & le croassement des corbeaux qui obscurissent l’air ne m’empêchera jamais de voir l’aigle qui plane dans une région Supérieure. Notre politique Européenne, les pièges tendus par les petits esprits Sont quelque fois au dessous des regards droits & simples des grands génies; mais il ne faut qu’un coup-d’oiel de ceux-ci pour détruire tout l’art & tout le fruit des manoeuvres des petits négociateurs en fait de commerce & de politique. l’hommage que je vous rends est puisé dans mon coeur, & quelque Situation que le ciel réserve à la suite de mes jours Si mélangés jusqu’à présent, ces Sentimens y resteront toujours. Lorsque j’ai pris la liberté de vous consulter Sur une histoire de l’Amérique, j’avais prédité & prier toutes les objections que vous m’avez faites; mais c’est moins une histoire parfaite, un tableau de caracteres que je veux entreprendre, qu’une notice abrégée qui mette les Européens en état de moins se tromper en partant de cette partie de l’autre hémisphere & des prodiges qui viennent de S’y opérer. Je me Serai borné à l’histoire de cette guerre que j’aurai fait préceder d’un discours préliminaire contenant un tableau Sinon complet, du moins fidele de l’Etat des Colonies au moment de l’insurrection. Je me Serais Interdit tout portrait de fantaisie; je ne me Serais permis que des reflexions générales; j’aurais cherché Seulement à exposer les faits sous le point de vue le plus propre à fournir aux lecteurs actuels & aux historiens futurs les moyens de tracer les caracteres. Il vient de paraître à Londres un Histoire des dix dernieres années du regne de George III & une multitude d’autres pamphlets Sur la révolution Américaine. Connaissez-vous parmis ces ouvrages quelque chose qui puisse m’aider? Mr Guild m’a écrit que les journaux du Général Washington pourraient être publiés après la guerre; & qu’il ne Serait même pas impossible de se les procurer à présent.— Je crois vous avoir prevénu que je faisais imprimer l’ouvrage de Mr Payne. J’ai conçu d’après cela une idée Sur le Essay Sur le droit canonique & feôdal. Ne trouveriez vous pas mauvais que je le fasse paraître avec l’ouvrage de Mr Payne, attendu qu’il y a des observations qui donnent un nouveau poids aux Siennes & qui de moins montrent comment on pensait en Amérique dix ans avant l’eruption des hostilités. J’y mettrai une préface de ma façon. Mais je n’ai voulu rien faire, Sans votre aveu: les deux ouvrages Seraient comme incorporés ensemble & Se Suivraient avec un titre qui les annoncerait tous deux.— Mr de Chavannes est venu me prier de vous Informer que Son poëe est presque achevé pour l’impression; & Si vous désiriez qu’il vous le communiquat, avant de vous en faire la dédicace. Quoique la poesie Soit négligeé en bien des endroits & que le poeme n’ait pas cette unité d’action, de lieu, de tems, requise par les maîtres de l’art; il y a d’excellentes tirades; & l’Amérique & Son Ministre y jouent un rôle très glorieux.
Je ne désespere pas de vous voir encore dans ce pays, à moins que vous ne Soyez appellé Sur un théatre plus vaste: j’imagine que ce Sera, lorsque la ratification des Etats-unis, Sera arriveé. Comme vous vous interessez beaucoup à moi, vous n’apprendrez pas avec indifférence que Mr le Duc de la Vauguyon me témoigne beaucoup d’amitié & d’égard, & que dernierement il recommanda expres–sément à Son Secretaire de venir de Sa part me marquer le plaisir & la Satisfaction que je lui avais causés par quelques numeros du politique-Hollandais & m’assurer qu’il Serait charmé de trouver l’occasion de me montrer, en m’obligeant, Ses Sentimens d’estime & de reconnaissance. Mais tous ces complimens ne m’offrent pas une perspective qui me délivre de la Situation génante où je Suis par la Servitude & les tracasseries que m’occasionne la rédaction de la Gazette Sous l’influence d’un homme qui n’a pas le Sens commun & qui voudrait l’ôter aux autres. Mais je suis obligé de dévorer ma douleur; elle est bien cuissante pour un homme que vous avez daigné honorer de votre amitié & à qui cette faveur doit inspirer naturellement de l’orgueil. Je Suis avec la vénération & le devoument le plus parfait / Monsieur Votre très humble & / très obéissant Serviteur
A. M. Cerisier
 
Translation
Sir
Amsterdam, 26 February 1783

All the documents you were kind enough to send me have appeared successively in Le politique hollandais, as you would have noticed had you wasted a few moments reading it, in Paris. I was too delighted and touched by your attention and continuing confidence not to use such interesting documents. Until now I have found it impossible to devise some means of publishing the rest of the letter from the Daily Advertiser, but you have only yourself to blame for this. How did you manage to successfully conclude with such glorious rapidity an affair deemed to be astoundingly difficult by the most profound politicians and the greatest statesmen of our time? You had crowned your own glory by spurring on your fellow citizens in their memorable uprising; you had raised it above the reach of doubt and envy by upholding the rebellion and by your legislative plan; but this latest deed ensures you an eternal place among the foremost statesmen who have ever served humanity. I confess I was thunderstruck when I read the treaty between England and America and could not repress a surge of pride, remembering that I had some share of the confidence and friendship of the great man who had planned and concluded it. This eternal monument to the glory of your country—and to your own renown—has brought about the return here of many people who are easily offended by prejudice. As for me, who have my own view of things unmoved by the opinions of others or by particular interests, I have always entertained the same feelings for you that I describe here; and the raucous flocks of crows that darken the sky will never prevent me from seeing the eagle soaring far above. Our European politics and the traps set by petty minds sometimes fall below the straight and simple gaze of great geniuses, but it takes only a mere glance from such a man to destroy all the artifice and intrigue of the petty negotiators found in trade and politics. The tribute I am paying you comes from my heart, and no matter what heaven may reserve for my remaining days—my fortunes having been, until now, rather mixed—these sentiments will always remain. When I took the liberty of consulting you about a history of America, I had predicted and requested all your objections; but it is not so much a perfect history and vast tableau of characters I wish to undertake as a brief account that would immediately give Europeans a better understanding of the other hemisphere and the marvels that have just occurred there. I shall limit myself to a history of this war, preceded by an introduction depicting—if not completely, then at least faithfully—the state of the colonies at the onset of the revolt. I shall forbid myself all imaginary portraits; will allow only general remarks; and will try only to set forth the facts from the point of view most likely to enable present readers and future historians to outline the characters. There has appeared in London a history of the last ten years in the reign of George III and a multitude of other pamphlets on the American Revolution. Do you know of anything among these works that might assist me? Mr. Guild told me in a letter that General Washington’s diaries might be published after the war, and that one might even be able to obtain them now. I think I told you I was having Mr. Paine’s book published. After that I had an idea about the Dissertation on the Canon and the Feudal Law. Would you find it inappropriate if I published it with Mr. Paine’s work, given that it contains observations that lend new weight to his remarks and that do at least show how people were thinking in America ten years before hostilities erupted? I would write an introduction. But I didn’t want to proceed without your consent. The two books would be bound together, preceded by a title page announcing them both. Mr. De Chavannes came and asked me to tell you that his poem is almost ready to be printed, and would you like him to send it over before dedicating it to you? Although the actual poetry is rather careless in many places and the work lacks the unities of action, time, and place required by the masters of this art, it does contain some excellent tirades, and America and its minister play a most glorious role.
I do not despair of seeing you here again, unless you are summoned to some yet greater stage. I imagine it will be after the U.S. ratification will have arrived. As you have taken a strong interest in me, you will not be indifferent to learn that the Duc de La Vauguyon has shown me great friendship and consideration. He recently asked his secretary to come expressly on his behalf and say what pleasure and satisfaction I had caused him in several issues of Le politique hollandais and to assure me he would be delighted if an opportunity arose to render me some service and thereby demonstrate his esteem and gratitude. But all these compliments fail to offer me the prospect of delivering me from the vexing situation where I am, by the obligation and annoyances of editing the gazette under the influence of a man who has no common sense and who would like to deprive others of it. I am obliged to swallow my pain, which is particularly bitter for a man whom you have honored with your friendship and in whom this favor naturally inspires pride. I am with the most perfect reverence and devotion, sir, your very humble and very obedient servant
A. M. Cerisier
